DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
May 1, 2008

SHO #08-002

Dear State Health Official:
The purpose of this letter is to provide you with information regarding the availability of
additional grant funding related to High Risk Pool operations.
A funding level of $49,127,000 has been made available pursuant to the Consolidated
Appropriations Act of 2008 (Pub. L. 110-161) to support the operation of State high risk
insurance pools.
Grant Opportunities Announcement:
The grant opportunity requirements and instructions were announced April 7, 2008, with
applications due by June 9, 2008, at www.grants.gov. Grant awards will be announced on or
about July 1, 2008.
Grants for Operational Losses and Bonus Grants - States that have established a qualified
high risk pool that has incurred losses and meets certain programmatic and operational standards
may apply for funding. The programmatic and operational standards are detailed in the official
grant announcement.
Allocation of Grant Amounts for the Operational Losses Grants - The amount of dollars
available for the operational grants is based on the following funding methodology. Two-thirds
of the total appropriation for a specific year will be allotted to qualifying States for operational
losses grants as follows: 40 percent of the allotted funds will be divided equally among those
States; 30 percent will be distributed based on the ratio of uninsured residents in the State to total
uninsured residents in all of the qualified States that apply; and 30 percent will be distributed
based on the ratio number of people enrolled in a State’s qualified high risk pool to people
enrolled in the high risk pools of all of the States that apply.
Premiums charged under the pool must be no more than 200 percent of the premium of
applicable standard risk rates. However, if a State’s qualified high risk pool program charges
premiums that exceed 150 percent of the premium for applicable standard risks, the State must
use at least 50 percent of the amount of the grant award to reduce premiums for enrollees.

Page 2 – State Health Official
Bonus Grants for Supplemental Consumer Benefits - The remaining one-third of the total
available funding is set aside for use for supplemental consumer benefits. If a State has an
established qualified high risk pool and is receiving a grant for operational losses, it may apply
for a grant to be used to provide supplemental consumer benefits to enrollees or potential
enrollees. The benefits to be funded with this grant may include one or more of the following:
(1) low-income premium subsidies; (2) reduction in premium trends, actual premium, or other
cost-sharing requirements; (3) an expansion or broadening of the pool of individuals eligible for
coverage, such as through eliminating waiting lists, increasing enrollment caps, or providing
flexibility in enrolment rules; (4) less stringent rules, or additional waiver authority with respect
to coverage of pre-existing conditions; (5) increased benefits; and (6) the establishment of
disease management programs.
We encourage all States with qualified high risk pools to consider applying for these grant funds.
Sincerely,
/s/
Herb B. Kuhn
Deputy Administrator
Acting Director, Center for Medicaid and State Operations
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators,
Division of Medicaid and Children’s Health
Barbara Edwards
NASMD Interim Director
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association

Page 3 – State Health Official
Debra Miller
Director for Health Policy
Council of State Governments
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Barbara Levine
Director of Policy and Programs
Association of State and Territorial Health Officials
Governors
State Health Insurance Commissioners

